Exhibit 10.10
KATY INDUSTRIES, INC.
2008 Vice President – Sales & Marketing’s Plan
ARTICLE I
DEFINITIONS
     Terms used herein and not otherwise defined shall have the meaning set
forth in the Agreement.
     1.1 “Administrator” means the Committee.
     1.2 “Affiliate” means any subsidiary or parent corporation (within the
meaning of Section 424 of the Code) of the Company.
     1.3 “Agreement” means a written agreement (including any amendment or
supplement thereto) between the Company and the Participant specifying the terms
and conditions of an Option granted to such Participant.
     1.4 “Board” means the Board of Directors of the Company.
     1.5 “Cause” means (i) Participant’s willful failure to perform, or gross
negligence in the performance of, the Participant’s material duties and
responsibilities to the Company and its Affiliates; (ii) commission by
Participant of a material act of fraud or embezzlement or any material
dishonesty with regard to the Company or any of its Affiliates; or
(iii) conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude. A termination for “Cause” shall be determined in
accordance with the Offer Letter.
     1.6 “Change in Control” of the Company means, and shall be deemed to have
occurred upon, any of the following events:
     (i) a sale or transfer (in one or a series of related transactions) of 100%
of the Company’s outstanding capital stock to one Person or a group of Persons
acting in concert;
     (ii) a sale or transfer (in one or a series of related transactions) of all
or substantially all of the Company’s operating subsidiaries or assets to one
Person or a group of Persons acting in concert; or

  (iii)   a transaction or transactions in which any Person or a group of
Persons acting in concert acquires stock of the Company in an amount greater
than that held by Kohlberg & Co. LLC (“Kohlberg”) and Kohlberg Affiliates and in
which Kohlberg relinquishes control of the Board.

     1.7 “Code” means the Internal Revenue Code of 1986, and any amendments
thereto.

 



--------------------------------------------------------------------------------



 



     1.8 “Committee” means the Compensation Committee of the Board.
     1.9 “Common Stock” means the common stock of the Company.
     1.10 “Company” means Katy Industries, Inc.
     1.11 “Fair Market Value” means the fair market value of the Common Stock on
any given date, as determined in good faith by the Board of Directors in
accordance with the requirements of Section 409A of the Code, as applicable.
     1.12 “Offer Letter” means the Offer Letter between the Company and the
Participant effective as of October 27, 2008.
     1.13 “Option” means a stock option that entitles the holder to purchase
from the Company a stated number of shares of Common Stock at the price set
forth in an Agreement.
     1.14 “Participant” means Edward Carter.
     1.15 “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
     1.16 “Plan” means the Katy Industries, Inc. 2008 Vice President – Sales &
Marketing’s Plan.
     1.17 “Termination Event” shall have the meaning set forth in Article VII.
ARTICLE II
PURPOSES
     The Plan is intended to induce the Participant to become an employee of the
Company by enabling the Participant to participate in the future success of the
Company and its Affiliates and to associate his interests with those of the
Company and its shareholders. The proceeds received by the Company from the sale
of Common Stock pursuant to this Plan shall be used for general corporate
purposes.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Administrator. Notwithstanding any
such conditions, the Administrator may, in its discretion, accelerate the time
at which any Option may be exercised. In addition, the Administrator shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator or in connection

2



--------------------------------------------------------------------------------



 



with the administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Option. All expenses of
administering this Plan shall be borne by the Company.
ARTICLE IV
STOCK SUBJECT TO PLAN
     4.1 Shares Issued. Upon the exercise of any Option the Company may deliver
to the Participant (or the Participant’s broker if the Participant so directs),
shares of Common Stock from its authorized but unissued Common Stock.
     4.2 Aggregate Limit. The maximum aggregate number of shares of Common Stock
that may be issued under this Plan pursuant to the exercise of Options is
125,000 shares. The maximum aggregate number of shares that may be issued under
this Plan shall be subject to adjustment as provided in Article VI.
ARTICLE V
OPTIONS
     5.1 Award. The Administrator will specify the number of shares of Common
Stock to be covered by an award of an Option. The Administrator shall also
determine the vesting schedule for such Options, which may be based on
performance measures deemed appropriate by the Administrator.
     5.2 Option Price. The price per share for Common Stock purchased on the
exercise of an Option shall be determined by the Administrator on the date of
grant.
     5.3 Payment. Unless otherwise provided by the Agreement, payment of the
Option price shall be made in cash or a cash equivalent acceptable to the
Administrator. If the Agreement provides, payment of all or part of the Option
price may also be made by surrendering shares of Common Stock to the Company or
through the withholding of shares of Common Stock otherwise to be delivered upon
exercise of the award. If Common Stock is used to pay all or part of the Option
price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered and/or withheld must not be less than the Option price of the shares
for which the Option is being exercised.
ARTICLE VI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of shares as to which Options may be granted under this
Plan, the terms of outstanding Options, and the per individual limitations on
the number of shares for which Options may be granted, shall be adjusted as the
Committee shall determine to be equitably required in the event that (a) the
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which
Section 424 of the Code applies or (b) there occurs any other event which, in
the judgment of the

3



--------------------------------------------------------------------------------



 



Committee necessitates such action. Any determination made under this Article VI
by the Committee shall be final and conclusive.
ARTICLE VII
EFFECT OF CHANGE OF CONTROL
     In the event of a Change in Control, unless otherwise specifically
prohibited by applicable laws, or by the rules and regulations of any governing
agency or national securities exchange, any outstanding Options shall become
immediately exercisable, and shall remain exercisable for ninety (90) days,
after which the Options shall terminate. The Common Stock issuable upon exercise
of the Option shall be subject to adjustment in accordance with Article VI
hereof in the event of any changes affecting the Common Stock as a result of
such Change in Control.
     Notwithstanding anything to the contrary set forth in the Agreement, the
provisions of this Article VII shall not apply to the Participant if, prior to
the date on which a Change in Control takes place (i) the Option ceases to vest
for any reason, or (ii) the Participant ceases to serve in his current position
with the Company. Otherwise, the provisions of this Article VII shall apply to
Participant.
ARTICLE VIII
AMENDMENT
     The Board may amend or terminate this Plan from time to time; provided,
however, that no amendment shall, without the Participant’s consent, adversely
affect any rights of such Participant under any Option outstanding at the time
such amendment is made.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate Participant’s employment at any time,
nor confer upon Participant any right to continue in the employ of the Company.
          For purposes of this Plan, a transfer of Participant’s employment
between the Company and a Subsidiary, or between Subsidiaries, shall not be
deemed to be a termination of employment. Upon such a transfer, the Committee
may make such adjustments to outstanding awards as it deems appropriate to
reflect the changed reporting relationships.
     9.2 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

4



--------------------------------------------------------------------------------



 



     9.3 Share Withholding. With respect to withholding required upon the
exercise of Options or upon any other taxable event arising as a result of
awards granted hereunder, Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
     9.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     9.5 Securities Law and Tax Law Compliance. With respect to insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act of 1934, as
amended, and Code Section 162(m). To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
     9.6 Governing Law. To the extent not pre-empted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance and governed by
the laws of the State of Delaware.

5